Citation Nr: 0708331	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  98-09 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by bilateral hand numbness.  

2.  Entitlement to service connection for a cardiovascular 
disorder, to include hypertension.  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1973 to 
February 1974 and August 1990 to April 1991 (including 
Southwestern Asia service in support of Operation Desert 
Shield/Storm from September 1990 to March 1991).  Prior and 
subsequent to those military duty periods, he had verified 
and unverified periods of active duty for training and 
inactive duty training in the South Carolina Army National 
Guard from June 1973 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Columbia, South Carolina, Regional Office (RO), which, in 
part, denied service connection for numbness of each hand, 
and a heart disorder and hypertension.  

In February 2000 and November 2003, this matter were remanded 
for additional development and adjudication.  This having 
been completed, this case is again before the Board.  

The issue of entitlement to service connection for a 
disability manifested by bilateral hand numbness is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

Hypertension had its onset within one year of active duty 
service.


CONCLUSION OF LAW

Hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this legislation, but finds that, given 
the favorable action taken below, no discussion of the VCAA 
at this point is required.  

II.  Entitlement to service connection for a cardiovascular 
disorder, to include hypertension.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as hypertension, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  And 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a non service-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran has been diagnosed with 
hypertension..  Therefore, although the Board has reviewed 
the lay and medical evidence in detail, the Board will focus 
its discussion on evidence that concerns whether the 
veteran's current disabilities are related to a disease or 
injury in service.  

In this case, the veteran's medical records show that the 
veteran's blood pressure was144/88 in January 1986; 122/90 in 
August 1990; 169/97 in November 1991; 125/70 in May 1992; 
128/104 in September 1994; and 161/97 in February 1997.  His 
separation physical indicated blood pressure readings of 
138/88.  

In order to determine whether the veteran has a 
cardiovascular disorder, to include hypertension, the veteran 
has been afforded several VA examinations over the years, in 
July 2000, December 2004, and August 2006.  The July 2000 
examiner indicated that he reviewed the veteran's claims file 
in connection with his report.  The examiner indicated that 
the veteran had been diagnosed with hypertension 
approximately five years earlier.  The veteran complained of 
chest pains off and on with associated shortness of breath.  
The veteran was noted to have had a heart catheterization in 
1998 that showed normal coronaries.  The veteran indicated no 
PND, orthopnea, palpitations, heart attack or stroke, but the 
examiner did indicate that the veteran was seen by a 
cardiology clinic at VA and was thought to be atypical for 
cardiac disease.  The veteran was noted to be taking blood 
pressure medication. The veteran was diagnosed with a history 
of hypertension with left ventricular hypertrophy of EKG.  
The examiner also indicated no diagnosed heart attack or 
heart condition.  Chest pain was indicated to be non-cardiac, 
secondary to gastroesophageal reflux disease.  His level of 
cardiac activity was found to be 8-10 METS.  The examiner did 
not offer an opinion regarding nexus to service.  

The veteran was again afforded a VA examination in December 
2004.  The examiner indicated that the veteran's medical 
records were reviewed, but indicated that claims file was not 
available at that time.  The examiner indicated that the 
veteran had been diagnosed with hypertension in 1991, six 
months after his return from active duty in Saudi Arabia.  
Upon examination, the veteran was found to have blood 
pressure of 160/100, 150/100, and 160/90.  The examiner 
indicated that there was no evidence of hypertensive heart 
disease, but indicated that the veteran was known to have 
cardiomyopathy with an ejection fraction of 46%.  No other 
evidence of arteriosclerotic complications of hypertension 
were noted.  The veteran was diagnosed with mild 
cardiomyopathy.  The examiner stated that the etiology of 
this condition, whether hypertensive heart disease versus 
ischemic heart disease, is unknown.  

Finally, the veteran was provided an additional VA 
examination in August 2006.  The examiner indicated that the 
veteran's claims file was available and reviewed in 
connection with the examination.  The examiner noted the 
veteran's medical history and indicated that the veteran was 
not seen by a physician or treated while serving in Iraq.  
The veteran indicated chest pain with exertion, and the 
examination also noted that the veteran had been diagnosed 
with hypertension.  As of the date of the examination, the 
veteran had had not strokes, no hemorrhages, and no epitaxis.  
After examination, the examiner noted that the veteran had 
been diagnosed with hypertension in November 1991 after his 
return from the Gulf War in April 1991.  The examiner noted 
that his medical records indicated blood pressure readings of 
122/90 in August 1990; 128/104 in September 1994; and 144/88 
in January 1986.  Blood pressure readings on active duty were 
indicated to be normal.  The veteran was diagnosed with 
hypertension.  Regarding nexus to service, the examiner 
stated that the veteran's blood pressure readings indicated 
borderline hypertension prior to being activated in 1990, and 
therefore it was likely as not that the veteran had 
hypertension while activated but it was not recognized since 
no blood pressure readings were taken while he was deployed.  
The examiner also noted that hypertension does not normally 
manifest itself overnight, and that he felt that the 
veteran's hypertension was a pre-existing condition that 
worsened under the conditions of combat due to long working 
hours and stress.

Following a careful review of the record, and resolving all 
reasonable doubts in the veteran's favor, the Board concludes 
that service connection for hypertension is warranted.  The 
veteran was diagnosed with hypertension within one year of 
active duty service in the Gulf War, and also received a 
positive nexus opinion from the August 2006 VA examiner 
regarding this condition's relationship to service.  The 
Board finds that the preponderance of the evidence supports 
the veteran's claim of entitlement to service connection for 
hypertension.  

Regarding the veteran's other diagnosed heart condition, mild 
cardiomyopathy, the Board finds that service connection is 
not warranted.  Here, the Board finds that the evidence of 
record is against a finding that this condition is related to 
service.  There is no evidence indicating that this condition 
was present within one year of service.  And none of the 
physicians that have examined the veteran found that this 
condition was related to his service.  While the veteran may 
feel that his cardiomyopathy is related to his service, the 
Board notes that, as a layperson, the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  


ORDER

Service connection for hypertension is granted.




REMAND

After a careful review of the record, the Board finds that 
the matter of entitlement to service connection for a 
disability manifested by bilateral hand numbness must be 
remanded for additional development and adjudication.

Here, the Board notes that the veteran's claim was previously 
before the Board in November 2003.  At that time it was 
remanded for further development, to include an examination 
by a neurologist to detail all reported signs or symptoms (to 
include their degree of disability) with respect to the 
veteran's claimed left and right hand numbness.  
Specifically, the specialist was asked determine which of 
these symptoms, if any, can be attributed in this veteran to 
a known clinical diagnosis and which, if any, cannot be 
attributed in this veteran to a known clinical diagnosis.   

The veteran was afforded VA examinations January 2005 and 
August 2006.  In the first examination, the examiner stated 
that the veteran's symptoms were suspicious for carpel tunnel 
syndrome.  In the second examination, the veteran was 
diagnosed with bilateral carpel tunnel syndrome in October 
2005.  In neither examination, nor in any of the previous 
examinations regarding the veteran's hand condition, however, 
was an opinion solicited or offered regarding whether the 
veteran's bilateral hand condition is directly related to or 
had its onset in service.  

Based on the foregoing, the Board concludes that this matter 
should be remanded and that, upon remand, the RO should 
arrange for the veteran's claims folder to be reviewed by the 
examiner who prepared the August 2006 examination report (or 
a suitable substitute if this examiner is unavailable), for 
the purpose of preparing an addendum that addresses whether 
the veteran's bilateral carpel tunnel syndrome is related to 
or had its onset during service or within one year of 
service.  Pursuant to the VCAA, such an examination is 
necessary to adjudicate these claims.  See 38 U.S.C.A § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

Prior to affording the examination, the RO should contact the 
veteran and associate with the veteran's claims file any 
outstanding medical records relevant to the veteran's claim 
that may be identified by the veteran.  In this respect, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

In addition, the Board notes that during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Here, the Board notes that the veteran 
was afforded notice regarding degree of disability and the 
effective date of an award, but was not provided notice of 
the basic elements of his service connection claim.  Upon 
remand therefore, the veteran should be given proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
The letter should explain, among other 
things, what, if any information (medical 
or lay evidence), not previously provided 
to the Secretary is necessary to 
substantiate the veteran's claim of 
service connection.  The letter should 
also specifically inform the veteran and 
his representative of which portion of 
the evidence is to be provided by the 
claimant and which part, if any, the RO 
will attempt to obtain on his behalf, and 
should include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims addressed 
in this remand, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associate with the claims file, that have 
treated him since service for hand 
numbness and carpel tunnel syndrome.  The 
veteran should also be invited to submit 
any additional evidence in his possession 
that may be relevant to his claim.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
August 2006 VA examination report (or a 
suitable substitute if such examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's bilateral carpel 
tunnel syndrome is related to or had its 
onset during service or within one year 
of service.  All necessary special 
studies or tests should be accomplished.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of carpel 
tunnel syndrome found to be present.  In 
addition, each examiner should 
specifically offer an opinion as to 
whether it is at least as likely as not 
that the veteran's bilateral carpel 
tunnel syndrome had its onset in service 
or within one year of service.  If an 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claim.  If any determination 
remains adverse to the veteran, he should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


